 

Exhibit 10.4

LOGO [g113874ex10_4pg001.jpg]

 

 

2010 EXECUTIVE INCENTIVE PROGRAM

OVERVIEW

 

 

You have been selected to participate in the 2010 Executive Incentive Program
(“Incentive Program”) based on your level of responsibility within CDI.

The purpose of the Incentive Program is to recognize and reward key employees of
CDI who contribute to the overall financial performance of their area, business
unit, and the Corporation overall. By rewarding the successful achievement of
selected operating goals, CDI provides the opportunity to enrich your annual
cash compensation while driving the behaviors needed to enhance Company
performance.

 

Performance Year    

•      

  The performance year for the Incentive Program starts on January 1, 2010 and
ends December 31, 2010.

Incentive Metrics

and

Weightings

   

•      

  The 2010 Executive Incentive Program is based on the following strategic
accomplishments:      

 

Performance Metrics for Corporate Executives:

   

•      

  33% CDI Direct Margin    

•      

  52% CDI Earnings Per Share    

•      

  15% Individual Targets (“ITs”)       Performance Metrics for Business
Unit/Vertical Executives:    

•      

  33% Business Unit/Vertical Direct Margin    

•      

  52% Business Unit/Vertical Contribution Margin    

•      

  15% Individual Targets (“ITs”)

 

1



--------------------------------------------------------------------------------

Incentive Metrics

and Weightings

cont’d

   

The following achievement and payout percentages apply separately to Direct
Margin, Earnings Per Share and Contribution Margin performance metrics:

 

             

Percent Metric

Achievement

 

Incentive Payout

Percentage

            < 70%   0%           70%   35%           75%   45.8%           80%  
56.7%           85%   67.5%           90%   78.3%           95%   89.2%        
  100%   100%           105%   110.8%           110%   121.7%           115%  
132.5%           120%   143.3%           125%   154.2%           ³130%   165%  
     

Note: An incentive payout in between achievement levels will be interpolated.

   

•     

  For all participants, each financial element will be capped at 100% until CDI
achieves the Earnings Per Share threshold. ITs are capped at 100% payout.    

•     

  Any financial metric outside of Direct Margin, Earnings Per Share and
Contribution Margin will be measured as an IT.       The Compensation Committee
will review and consider the effect on incentive compensation of any
acquisitions (i.e., the establishment of new financial targets on a pro rata
basis) and/or discontinued operations. In addition, the Committee may consider
out of pattern events.    

•     

  Incentive awards for the achievement of individual ITs will be based on an
assessment by the CEO (who receives recommendations from the BU or Corporate
executive) on a straight-line basis, e.g., for 80% achievement, the executive
will receive an 80% payout, up to a maximum payout of 100% for any IT.

When Will I

Receive My

Award?

 

•     

  2010 incentive awards, if any, are scheduled for payout in 2011, after the
completion of CDI’s audited financial year-end statements.    

 

All incentive payments at year-end are subject to review, approval, and
discretionary adjustment by the Compensation Committee of CDI’s Board of
Directors. The Compensation Committee and CDI’s Board of Directors reserve the
right to amend the terms of this plan or make other adjustments as they deem
necessary in their sole discretion.

 

2



--------------------------------------------------------------------------------

What If I Become

Eligible After the

Start of the Plan

Year?

 

•      

  If you become eligible after the start of the Plan year, you are still
eligible to participate in the Incentive Program. However, your award will be
prorated for the length of time in which you participated in the Program unless
specified otherwise by prior special written agreement.  

 

•      

 

 

Proration of your incentive award depends on when you became eligible to
participate. See the following chart to determine the proration formula that
corresponds to the date your eligibility started.

          On or before 01/31/10   è   12/12 months (no proration)          
02/01/10 – 02/28/10   è   11/12 months           03/01/10 – 03/31/10   è   10/12
months           04/01/10 – 04/30/10   è   9/12 months           05/01/10 –
05/31/10   è   8/12 months           06/01/10 – 06/30/10   è   7/12 months      
    07/01/10 – 07/31/10   è   6/12 months           08/01/10 – 08/31/10   è  
5/12 months           09/01/10 – 09/30/10   è   4/12 months           10/01/10 –
12/31/10   è   Discretionary *        

*   Management has the discretion to allocate a prorated target incentive based
on months with CDI (up to three months) for newly hired employees. Performance
measures must be established and submitted to Corporate Compensation at the
beginning of the employee’s tenure in order for the participant to be incentive
eligible.

         

•        Example 1: A newly hired employee who starts in July will be eligible
to receive 6/12 (or half) of the yearly incentive.

         

•        Example 2: An employee newly promoted into an executive incentive
eligible position in September will be eligible to receive 4 months of the
yearly target incentive opportunity.

Will My

Target

Incentive or

Performance

Measures

Ever Change?

 

•      

  The target incentive award and performance measures established for you at the
beginning of the Plan Year will remain the same unless there is a significant
change in responsibility, such as a promotion to a different position. However,
any salary or incentive change that occurs in the fourth quarter will not be
reflected in your incentive opportunity until the following year.  

 

•      

 

 

Changes in performance measures and incentive targets are prorated to the month
the change is effective for incentive calculation purposes. This is also true of
target incentive opportunity changes as well, with the exception of any change
that occurs in the fourth quarter. Fourth quarter changes will not be reflected
until the following year.

 

 

•      

 

 

You will receive notice of a change in target award or performance measures
after your Human Resources Executive notifies Corporate Compensation. This
process ensures accurate financial accrual, administration, and conformity to
Corporate Compensation guidelines.

 

3



--------------------------------------------------------------------------------

What Happens To

My Incentive

If I Leave CDI?

    Subject to the termination provisions below (or set forth in your employment
agreement, if applicable), you must be employed by CDI on the day of incentive
payouts to be considered for an incentive award.    

 

•     

 

 

If you resign or are terminated by the Company for cause on or before the day of
the incentive payout, you will not be eligible to receive an incentive award.

   

•     

  If your employment with the Company terminates (other than for resignation or
for cause), you may be considered for an award at the CEOs discretion and with
the approval of the Compensation Committee. If such an award is approved, it
will be paid around the time all other incentive awards are paid.    

•     

  If your employment with the Company terminates due to retirement, long-term
disability or death, a prorated award will be paid according to year-end
financial statements, based on months of employment in that year. Administration
   

•     

  While you are a participant of the Incentive Program, you are not eligible to
participate in any other short-term incentive program at CDI.    

•     

  Participants in the Executive Incentive Program are subject to the terms and
conditions of CDI’s Compliance Program and the Policy on Cash Bonus Awards and
Equity Awards “Clawback” for CDI Corp. and its Related Companies; non-compliance
may result in a reduction to the incentive in addition to disciplinary
consequences.

 

 

 

 

 

4